 Case 1:19-cr-00109-LO Document 16 Filed 04/10/19 Page 1 of 5 PageID# 79




                   IN THE UNITED STATES DISTRICT COURT FOR Tp-                        FILED
                                                                                  IN OPEN COURT
                                EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

                                                                            CLERK, U.S. DiSTRlCT COURT
                                                                                ALEXANDRIA. VIRGINIA
UNITED STATES OF AMERICA

              V.                                    Case No. l:19-cr-109(LO)

ZALDYN. SABINO,

                    Defendant.



                                             ORDER


       Upon the joint motion of the United States and the defendant, Zaldy N. Sabino, by and
through counsel, it is hereby

                                    I. Discovery and Inspection

       ORDERED pursuant to Fed. R. Ckim. P. i6(a), that no later than seven calendar days

before trial, unless for good cause shown:

        1. The government shall disclose to the defendant and make available for inspection,

copying, or photographing: any relevant written or recorded statements made by the defendant,

or copies thereof, within the possession, custody, or control of the government, the existence of
which is known, or by the exercise of due diligence may become known, to the attorney for the

government; that portion of any written record containing the substance of any relevant oral
statement made by the defendant whether before or after arrest in response to interrogation by

any person then known to the defendant to be a government agent; recorded testimony of the

defendant before a grand jury which relates to the offense charged; and the substance of any

other relevant oral statement made by the defendant whether before or after arrest in response to
   Case 1:19-cr-00109-LO Document 16 Filed 04/10/19 Page 2 of 5 PageID# 80




interrogation by any person then known by the defendant to be a government agent if the

government intends to use that statement at trial.

       2. The government shall furnish to the defendant such copy of his prior criminal record,

if any, as is within the possession, custody, or control of the government, the existence of which

is known, or by the exercise of due diligence may become known, to the attomey for the

government.

       3. The government shall permit the defendant to inspect and copy or photograph books,

papers, documents, data, photographs, tangible objects, buildings or places, or copies or portions

thereof, which are within the possession, custody or control of the government, and which are

material to the preparation of his defense or are intended for use by the government as evidence

in chief at the trial, or were obtained from or belong to the defendant.

       4. The government shall permit the defendant to inspect and copy or photograph any

results or reports of physical or mental examinations, and of scientific tests or experiments, or

copies thereof, which are within the possession, custody, or control of the government, the

existenee of which is known, or by the exercise of due diligence may become known to the

attomey for the government, and which are material to the preparation of the defense or are

intended for use by the government as evidence in chief at the trial.

        It is fiarther ORDERED that


        5. The government shall disclose to the defendant no later than ten business days before

trial, a written summary of testimony the government intends to use under Rules 702, 703, or

705, Federal Rules of Evidence, at trial, unless the expert testimony is to be offered in

response to a previously-noticed expert of a defendant, in which case the disclosure pursuant to

this paragraph must be provided not later than five business days prior to trial. This summary
   Case 1:19-cr-00109-LO Document 16 Filed 04/10/19 Page 3 of 5 PageID# 81




shall describe the witnesses' opinions, the bases and reasons therefor, and the witnesses'

qualifications. In an appropriate case, and for good cause shown, either party may move the

Court for an Order requesting earlier or later disclosure of expert witness notice and summaries.

       It is further ORDERED pursuant to Fed. R. Crim. P. 16(b), that upon government

compliance with the foregoing,

       6. The defendant shall permit the government to inspect and copy or photograph books,

papers, documents, data, photographs, tangible objects, or copies or portions thereof, which the

defendant intends to use in the defendant's case-in-chief at trial.

       7. The defendant shall permit the govemment to inspect and copy or photograph any

results or reports of physical or mental examination and of scientific test or experiments made in

connection with the particular case, or copies thereof, within the possession or control of the

defendant, which the defendant intends use in the defendant's case-in-chief at trial or which were

prepared by a witness whom the defendant intends to call at the trial when the results or reports

relate to his testimony.

       8. The defendant shall disclose to the govemment no later than ten business days before

trial, a written summary of testimony the defendant intends to use under Rules 702, 703, and

705, Federal Rules of Evidence, as evidence at trial unless the expert testimony is to be

offered in response to a previously-noticed expert of the govemment, in which case the

disclosure pursuant to this paragraph must be provided not later than five business days prior to

trial. This summary shall describe the witnesses' opinions, the bases and reasons therefor, and

the witnesses' qualifications. In an appropriate case, and for good cause shown, either party may

move the Court for an Order requesting earlier or later disclosure of expert witness notice and

summaries.
   Case 1:19-cr-00109-LO Document 16 Filed 04/10/19 Page 4 of 5 PageID# 82




                             II. Federal Rule of Evidence 404(bl


       It is further ORDERED that, no later than seven calendar days before trial, the

government shall provide notice to the defendant, in accordance with Fed. R. Evid. 404(b), of

the general nature of any evidence of other crimes, wrongs, or acts of defendant which it intends

to introduce at trial, except that, upon motion of the government and for good cause shown, the

court may excuse such pretrial notice.

                                         III. Brady Material

       It is further ORDERED that the government shall comply with its obligations to produce

promptly exculpatory material as required by Brady v. Maryland, 373 U.S. 83(1963)and United

States V. Agurs,421 U.S. 97(1976).

                                   IV. Jencks/Giclio Materials

       It is further ORDERED that, no later than five calendar days before trial, the government

shall produce to the defendant the Jencks Act and Giglio materials for the witnesses who will

testify in the government's case in chief.

       Counsel for the defendant may disclose the contents of said Jencks Act and Giglio

materials to his client, but may not provide his client with said documents or reproductions

thereof.


       At the request of the government and consistent with the ethical responsibilities of

defense counsel, all Jencks Act, Giglio materials and reproductions thereof shall be returned to

the United States Attorney's Office forthwith at the conclusion of the litigation ofthe case.

       It is further ORDERED pursuant to Fed. R. Crim. P. 26.2, that no later than five calendar

days prior to trial, the defendant, by and through his counsel, shall produce to the government the

statements of any witness, other than the defendant, who will testify on behalf ofthe defendant.
   Case 1:19-cr-00109-LO Document 16 Filed 04/10/19 Page 5 of 5 PageID# 83




                                          V. Notice of Alibi


        It is further ORDERED pursuant to Fed. R. Crim. P. 12.1 that, no later than 20 calendar

days before trial, the defendant, by and through counsel, shall comply with Rule 12.1(a) if the

defendant intends to offer a defense of alibi, and further that the defendant and the government

shall comply with Rules 12.1(b) and (c) within the time period set out in those rules, except upon

motion of the parties and for good cause shown.

                                           VI. Stipulations

        It is further ORDERED that the parties shall file proposed stipulations with the Court no

later than three business days before trial. Additional stipulations may be submitted thereafter by

the parties upon approval by the Court.


SO ORDERED:
                                                               /s/
                                               Liatn
Date:
                                               Vnited States District
        Alexararia, Virginia


We ask for this:                               G. Zachary Terwilliger
                                               United States Attorney



James M. Webster, Esq.                         Edward P. Sullivan
Counsel for Defendant                          Special Assistant United States Attorney(LT)

                                               Jack Hanly
                                               Assistant United States Attorney
